On the Court’s own motion, appeal, insofar as taken from that portion of the Appellate Division order that affirmed the denial of defendants’ motion to hold plaintiff Wanita A. Mente in contempt, dismissed, without costs, upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution (see, Cohen and Karger, Powers of the New York Court of Appeals § 43 [d]); appeal, insofar as taken from that portion of the Appellate Division order that affirmed the denial of defendants’ motion to hold nonparties Raymond M. Schlather and Terry Doane in contempt, dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of defendants’ motion to hold plaintiff Wanita A. Mente in contempt, dismissed upon the ground that that part of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge Levine taking no part.